Hill, C. J., (after stating the facts.) This action was founded on section 6243, Sandels & Hill’s Digest. The wages due Brown on his discharge became due forthwith, and, not then being paid, the company became liable, as a penalty for not paying, for a continuation of his daily wage until terminated as in the statute provided. It was an act of indulgence to the railroad company that Brown consented to receive his check at Texarkana three days after discharge, instead of standing on his statutory right for immediate payment. He made, beginning the third day after his discharge, three trips for his check. The indulgence of three days was lengthened into nine. The statute was passed to prevent railroads thus delaying the payment of their debts-to their employees, especially the helpless class dependent upon their labor for their daily sustenance. The General Assembly of 1903, recognizing the impossibility of large railroad corporations paying instantly and at the place of discharge without disarranging their Orderly system of bookkeeping, amended this act so as to give them seven days from the discharge to have the check sent to any station desired by the creditor. Kirby’s Dig. § 6649. This action is controlled by the former law, but it is noteworthy that, had the present more le'nient statute been in force, the appellant delayed the employee beyond its term. There is no finding that Brown absented or secreted himself so as to avoid payment and take the case into the exception of section 6650, Kirby’s Digest. The contention is that he should have continued calling at the cashier’s desk. The statute does away with that method of collection, and it puts the duty on the railroad company of paying at once, and it would have been more consonant to its spirit for the cashier to have been calling on Brown, instead of Brown calling on the cashier, after the railroad was in default. The constitutional questions touching this statute were settled in St. Louis, I. M. & S. Ry. Co. v. Leep, 58 Ark. 407, and St. Louis, I. M. & S. Ry. Co. v. Paul, 64 Ark. 83. The judgment is affirmed.